Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed March 12, 2021 has been entered and made of record. Claims 1, 14-15, 17, 24-26, and 33-34 have been amended. Claims 1-34 are pending in this application

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-15, 17, 19-20, 22-26, 28-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Merler et al, (US-PGPUB 2019/0289372) in view of Ishtiaq, (US Patent 9,888,279); and further in view of Li et al, (US-PGPUB 2016/0261894); and further in view of Liu et al, (US-PGPUB 2018/0157321)

In regards to claim 1, Merler discloses a method for identifying one or more highlights of a video stream of an event, the method comprising: 
at a data store, storing at least a portion of the video stream, (Par. 0027, stores information regarding each segment, including the start point and end point of each segment. [The start point and end point of each segment represent the portion of the video stream]);
at a processor, to identify one or more highlights, each of which comprises a subset of the video stream, (Par. 0029, segment selector 160 selects one or more segments of the media content 115 to generate the highlight clip 195, based on predetermined criteria); and 
at the data store, storing at least one of: the one or more highlights; an identifier that identifies each of the one or more highlights within the video stream; and metadata 
Merler does not expressly disclose a portion of video frames, comparing the portion of video frames of the video stream with a plurality of templates stored in a template database to identify one or more highlights, wherein the plurality of templates comprises a plurality of text templates, a plurality of face templates, and a plurality of logo templates, wherein each highlight of the one or more highlights comprises a subset of the video stream that is deemed likely to match one of the plurality of text templates, the plurality of face templates, and the plurality of logo templates. 
However, Ishtiaq discloses a portion of video frames, (see at least: Fig. 2a, col. 12, lines 59-62, frame-based video content 200 can include frames 210 of visual content, “portion of video frames”). Ishtiaq further discloses the segment searcher 137, which searches the text records for the chosen video program. In the searching, the search query is compared to the significant words stored with the text record, and if the significant words contain any words comprised by the search query, the text record is identified as a matching text record, [i.e., comparing the portion of video frames of the video stream with templates of a template database, wherein the templates comprises at least text templates. Note that the significant words stored with the text record represent implicitly text templates]. Next, segments of the video content are created using the matching text records, [i.e., creating segments of the video content using the matching text records. Note that the created segments represent highlights of a video asset, (see at least: col. 17, lines 51-67). Ishtiaq further discloses that DCS 140 may forward the request to the main content server 115, which sends to DCS 140 only the information about the matching segments (such an information would indicate the visual, audio, and textual features of the video content and which segment within such content, (col. 19, lines 53-59), where the visual features can include, but are not limited to, video markers or templates, (e.g., graphical features …), and textual features can include, but are not limited to, closed-caption text, summaries of closed-caption text, closed-caption markers, text detected on-screen text, (e.g., graphics or images containing text), [i.e., wherein the plurality of templates implicitly comprises a plurality of visual features templates, and plurality of textual features templates, and wherein each highlight of the one or more highlights comprises a subset of the video stream that is deemed likely to match one of the plurality of visual features templates, and plurality of textual features templates], (col. 23, lines 40-51)
Merler and Ishtiaq are combinable because they are both concerned with the video summary identification. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Merler, to use the segment searcher 137, as though by Ishtiaq, in order to create segments of video content using the matching text records, (Ishtiaq, col. 8, lines 17-22).
Although, Ishtiaq discloses a plurality of visual templates, col. 23, lines 40-45), the combine teaching Merler and Ishtiaq as whole does not expressly disclose comparing the portion of video frames of the video stream with a plurality of templates stored in a template database, wherein the plurality of templates comprises a plurality of face templates, and a plurality of logo templates.
Li et al discloses marker frame processor 104 compares the logo template against frames of video 114. The comparison of the logo template may compare the accumulated 
Merler and Ishtiaq and Li et al are combinable because they are all concerned with the video programming. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler and Ishtiaq, to include the marker frame processor 104, as though by Li et al, in order to compare the accumulated logo template images 408 against every frame of video 114 or a portion of frames of video 114, (Li et al, Par. 0038)
The combine teaching Merler and Ishtiaq and Li et al as whole does not expressly disclose comparing the portion of video frames of the video stream with a plurality of templates stored in a template database, wherein the plurality of templates comprises a plurality of face templates
Liu et al discloses the comparing facial recognition templates contained in the entries of a meeting attendee list from the Meeting Metadata 1016, [i.e., plurality of templates stored in a template database], to facial recognition templates generated from the faces it detects in video frames it receives from the Video Camera 1002, [i.e., portion of video frames of the video stream that included faces detected in video frames], (see at least: Par. 0071).
Merler, Ishtiaq, Li et al, and Liu et al are combinable because they are all concerned with the video recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler, Ishtiaq, and Li et al, to 

The following prior art of record, discloses the limitation: “comparing the portion 
of the video stream with templates of a template database to identify one or more highlights each of which comprises a subset of the video stream that is deemed likely to match one or more of the template”:
(US-PGPUB 2003/0177503), (see at least: Par. 0198).
US-PGPUB 2016/0261929, (see Par. 0097-0098, 0108).
US-PGPUB 2015/0106842, (see at least: Par. 0100, the controller 230, may map 
the summary template of the goal scene with information regarding a player who has scored a goal, [i.e., the portion of the video stream], so as to generate a content summary image, which technically comprises information regarding the player who has scored a goal, [i.e., subset of the video stream], that matches the summary template of the goal scene, [i.e., one or more of the templates].
The following prior art of record, Wan et al (US-PGPUB 2014/0111542), 
discloses also the comparing portion of video frames of the video stream with a plurality of templates stored in a template database, wherein the plurality of templates comprises a plurality of text templates, (see at least: Par. 0106-017)

In regards to claim 5, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
for each of the one or more highlights, calculating an excitement level corresponding to the highlight, based on how exciting the highlight is expected to be for one or more users, (Par. 0033, the sports highlight system 100 uses two audio markers to determine the position and excitement level of a potential highlight clip. Further, 0055, discloses that the user interface 170 receives a query specifying the set of criteria 510 for generating the highlight clip, and the segment selector 160 selects one or more segments based on the received criteria. If the user interface 170 specifies a specific excitement level, say greater than 80, then the segment selector 160 would select segment 504, whose excitement score is 90). Merler further discloses storing, in association with each of the highlights, the excitement level that corresponds to the highlight, (see at least: Par. 0027, segment storage 140 may also store the excitement measures of each segment. The information stored for a segment may also include metadata extracted from the media content 115 regarding the segment. [i.e., the segment represents the one or more highlights]).

In regards to claim 6, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 5.
Furthermore, Merler discloses calculating the excitement level comprises using only objective criteria that do not require access to data specific to any particular user, (Merler, Par. 0055, the user interface 170 receives a query specifying the set of criteria 510 for generating the highlight clip, and the segment selector 160 selects one or more segments based on the received criteria, [i.e., using only objective criteria that do not require access to data specific to any particular user]).
In regards to claim 7, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 5.
Furthermore, Merler discloses wherein calculating the excitement level comprises utilizing user data specific to a particular user, such that the excitement level is specific to the particular user, (Merler, Par. 0055, if the user interface 170 specifies a specific excitement level, say greater than 80, then the segment selector 160 would select segment 504, whose excitement score is 90, [i.e., the excitement level is specific to the particular user]).

In regards to claim 8, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 5.
Furthermore, Merler discloses receiving a user selection of a category pertaining to the one or more highlights, the category selected from the group consisting of: the excitement level or a range of the excitement levels; a league of sports teams involved in an event captured in the highlight; a player involved in an event captured in the highlight; and a season in which an event captured in the highlight occurred, (see at least: Par. 0029, the segment selector 160 may select segments featuring a particular player selected by the user through the user interface 170, [i.e., a player involved in an event captured in the highlight]. Further, Par. 0055, discloses that if the user interface 170 receives a query for "player X," then segment selector would generate the highlight clip 195 based on segments 501 and 503, whose metadata indicates "player X", [i.e., a player involved in an event captured in the highlight]); and 
is displayed, the player's face will be visible multiple times in the video feed, [i.e., outputting only the one or more highlights matching the user selection, [i.e., outputting only the one or more highlights matching the user selection]).

In regards to claim 9, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
Furthermore, Merler discloses storing the metadata, (Par. 0027-0028, extracting metadata to be stored as part of the information associated with the segment in the segment storage 140); and the metadata comprises rich metadata comprising data from one or more other sources besides the video stream, (see at least: Par. 0005, the metadata is based on contextual cues from environment, statistics, location, [i.e., data from one or more other sources besides the video stream]. Further, Par. 0052, discloses the metadata extractor 150, which may extract information such as names of players, stages of the sports event, statistics regarding players, location, time, and other contextual information, [i.e., these information are implicitly extracted from other sources beside the video stream, e.g., media source such as websites, electronic sports magazines, …etc., which represent the data from other sources].

In regards to claim 10, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
Furthermore, Merler discloses wherein: comparing the portion of the video stream with the one or more templates comprises using computer vision techniques to analyze video frames of the video stream to detect one or more desired content delineators, (see at least: Par. 0026, segment proposal module 130 uses the recognized audible and visible cues to identify segments of the media content 115 that may be included in the highlight clip 195, [i.e., using computer vision techniques to analyze video frames of the video stream to detect one or more desired content delineators]); and each content delineator indicates at least one of a start and an end of a video sequence, (Par. 0026, the segment proposal module proposes segments by identifying a start and an end of each segment based on on-screen overlay information, scene change, visual event recognition, sensor-based event recognition, and audio-based excitement measures, [i.e., each content delineator indicates at least one of a start and an end of a video sequence]).

In regards to claim 12, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 10.
Furthermore, Merler discloses using computer vision techniques to analyze video frames of the video stream comprises identifying the video frames depicting a replay, (Par. 0032,  each classifier performs recognition by analyzing the audio or video content at different points of the media content 200. Further, Par. 0037, discloses that the classifier can be trained using a machine learning classifier such as linear support vector machine (SVM) based on replay video of similar sports events (e.g., a highlight system 

In regards to claim 13, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 10.
Furthermore, Merler discloses using computer vision techniques to analyze video frames of the video stream comprises identifying the video frames showing one or more faces belonging to one or more individuals selected from the group consisting of: players; coaches; anchors; fans; and commentators, (see at least: par. 0056, 0059, the extracted metadata (e.g., the name of an action or player) is used to collect training examples for training an action recognition classifier or a facial recognition classifier (e.g., for recognizing a visible action of a player or recognizing a face of a player, [i.e., identifying the video frames showing one or more faces belonging to one or more individuals, “players”).

In regards to claim 14, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
Furthermore, Ishtiaq discloses using computer vision techniques to analyze video frames of the video stream comprises identifying the video frames showing text that matches a text template of the plurality of text templates, (Ishtiaq, see at least: col. 17, lines 51-67)


The prior art of record, Wan et al, (US-PGPUB 2014/0111542), discloses also the 
identifying video frames showing text that matches a text template of the plurality of text templates, (Wan et al, see at least: Par. 0106)

In regards to claim 15, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 10.
Furthermore, Li et al discloses wherein using computer vision techniques to analyze video frames of the video stream comprises identifying the video frames showing a logo that matches a logo template of the plurality of logo templates, (Li et al, see at least: Fig. 5, step 502, and Par. 0038, (“see the rejection of claim 1 for more details”).

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a non-transitory computer-readable medium for identifying one or more highlights of a video stream of an event, comprising instructions stored thereon, that when executed by a processor”. However, Merler discloses the “non-transitory computer-readable medium for identifying one or more highlights of a video stream of an event, comprising instructions stored thereon, that when executed by a processor”, (Merler, Par. 0071, computer readable storage medium (or media) having computer readable program instructions”.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 5. As such, claim 19 is rejected for at least similar rational.
Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 10. As such, claim 20 is rejected for at least similar rational.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 12. As such, claim 22 is rejected for at least similar rational.

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 13. As such, claim 23 is rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 14. As such, claim 24 is rejected for at least similar rational.

Regarding claim 25, claim 25 recites substantially similar limitations as set forth in claim 15. As such, claim 25 is rejected for at least similar rational.

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 1. As such, claim 26 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a system for identifying one or more highlights of a video stream of an event”. However, Merler discloses the “system for identifying one or more highlights of a video stream of an event”, (Merler, see at least: Par. 0071, “the present application may be a system”).

Regarding claim 28, claim 28 recites substantially similar limitations as set forth in claim 5. As such, claim 28 is rejected for at least similar rational.

Regarding claim 29, claim 20 recites substantially similar limitations as set forth in claim 10. As such, claim 29 is rejected for at least similar rational.

Regarding claim 31, claim 31 recites substantially similar limitations as set forth in claim 12. As such, claim 31 is rejected for at least similar rational.

Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 13. As such, claim 32 is rejected for at least similar rational.

Regarding claim 33, claim 33 recites substantially similar limitations as set forth in claim 14. As such, claim 33 is rejected for at least similar rational.

Regarding claim 34, claim 34 recites substantially similar limitations as set forth in claim 15. As such, claim 34 is rejected for at least similar rational.

Claims 2, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Merler, Ishtiaq, Li et al, and Liu et al, as applied to claim 1 above; and further in view of Lee, (US-PGPUB 2016/0261929)

In regards to claim 2, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole does not expressly disclose at an output device, outputting the video stream concurrently with comparison of the portion of the video stream with the one or more templates.
However, Lee discloses at an output device, outputting the video stream concurrently with comparison of the portion of the video stream with the one or more templates, (see at least: Par. 0099, output the content and the summary content at the same time).
Merler, Ishtiaq, Li et al, Liu et al, and Lee are combinable because they are all concerned with determining highlights. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler, Ishtiaq, Li et al, and Liu et al, to use the controller 130, as though by Lee, in order to control the outputter 120 to output the content and the summary content at the same time in accordance with a user command, (Lee, Par. 0099).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 2. As such, claim 18 is rejected for at least similar rational.

Regarding claim 27, claim 27 recites substantially similar limitations as set forth in claim 2. As such, claim 27 is rejected for at least similar rational.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merler, Ishtiaq, Li et al, and Liu et al, as applied to claim 1 above; and further in view of Sohn, (US-PGPUB 2017/0164055)
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
Furthermore, Merler discloses wherein: the one or more highlights comprises a plurality of highlights, (Lee, see at least: Par. 0045, identifying segments as potential highlights). 
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole does not expressly disclose the storing a highlight reel comprising the plurality of highlights arranged to play in a predefined order.
Sohn discloses storing a highlight reel comprising the plurality of highlights, arranged to play in a predefined order, (see at least: Par. 0031, the broadcast service providing server 110 may directly create and store the highlight image 113 of content, and may provide the highlight images of a plurality of contents to the electronic device 120 through at least one channel. Further, Par. 0035, discloses that the electronic device 120 may repeatedly play the highlight images in the order, [i.e., arranged to play in a predefined order]).
Merler, Ishtiaq, Li et al, Liu et al, and Sohn are combinable because they are all concerned with determining highlights. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler, Ishtiaq, Li et al, and Liu et al, to use the electronic device 120, as though by Sohn, in order to repeatedly play the highlight images in the order, (Sohn, see Par. 0035)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Merler, Ishtiaq, Li et al, and Liu et al, as applied to claim 1 above; and further in view of Lindley et al, (US-PGPUB 2009/0282336)
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 1.
Furthermore, Merler discloses wherein: the one or more highlights comprises a plurality of highlights, (see at least: Par. 0045, identifying segments as potential highlights);
transmitting a sequence of the plurality of highlights, (see at least: Par. 0031, the computing device 800 may transmit the stored highlight clip 195 through a communications interface to a network or an external storage device);
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole does not expressly disclose matching times for each of the highlights in the video stream; and the metadata.
Lindley discloses that if the category is "highlights from a Hawaii trip," the process 300 selects media content items that have event metadata matching the Hawaii trip and that have a "highlight" metadata tag, (see at least: Par. 0052). Further, Par. 0045, discloses that the metadata can include various types of information, such as time metadata, location metadata, [which implicitly enables the matching times for each of the time and location of the highlights in the video stream; and the metadata]).
Merler, Ishtiaq, Li et al, Liu et al, and Lindley are combinable because they are all concerned with determining highlights. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler, Ishtiaq, Li et al, and Liu .

Claims 11, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Merler, Ishtiaq, Li et al, and Liu et al, as applied to claim 1 above; and further in view of Chien, (US-PGPUB  2017/0347014)

In regards to claim 11, the combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole discloses the limitations of the claim 10.
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole does not expressly disclose wherein using computer vision techniques to analyze video frames of the video stream comprises using at least one of boundary detection techniques and PSNR computation to determine whether sufficient similarity exists between an image extracted from one or more of the video frames and a template image of the templates
Chien discloses using the peak signal-to-noise ratio as an objective standard of evaluating the similarity of two patterns, (Par. 0027).
Merler, Ishtiaq, Li et al, Liu et al, and Chien are combinable because they are all concerned with determining highlights. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler and Ishtiaq, to use the peak signal-to-noise ratio, as though by Chien, in order to evaluate the similarity of two patterns, (Par. 0027).

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 11. As such, claim 21 is rejected for at least similar rational.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 21. As such, claim 33 is rejected for at least similar rational.

The following prior art of record, disclose the limitation: “boundary detection 
techniques”:
US-PGPUB 2015/0054975, (Par. 0011)
US-PGPUB 2014/0219524, (Par. 0195).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Merler, Ishtiaq, Li et al, and Liu et al, as applied to claim 15 above; and further in view of Chattopadhyay et al, (US-PGPUB 2014/0016864).
The combine teaching Merler, Ishtiaq, Li et al, Liu et al, and Chattopadhyay as whole discloses the limitations of the claim 10.
The combine teaching Merler, Ishtiaq, Li et al, and Liu et al as whole does not expressly disclose wherein the logo template is selected from the group consisting of: a network logo associated with a television, cable, or other broadcast network that provides the video stream; and a team logo associated with a sports team involved in the event, (Chattopadhyay, see at least: Par. 0029, based on the logo ID, a match channel/match channel ID is determined from the channel file relative to the television network service, 
However, Chattopadhyay discloses wherein the logo template is selected from the group consisting of: a network logo associated with a television, cable, or other broadcast network that provides the video stream; and a team logo associated with a sports team involved in the event, (Chattopadhyay, see at least: Par. 0029, based on the logo ID, a match channel/match channel ID is determined from the channel file relative to the television network service, [i.e., a network logo associated with a television, cable, or other broadcast network that provides the video stream).
Merler, Ishtiaq, Li et al, Liu et al, and Chattopadhyay are combinable because they are all concerned with determining highlights. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Merler, Ishtiaq, Li et al, and Liu et al, to use the logo recognition system 110, as though by Chattopadhyay, in order to recognizes the logo in the feed video, (Chattopadhyay, Par. 0067)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        04/28/2021